Order entered July 3, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00340-CR

                       JANINE JOYCE CHARBONEAU, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-80751-2012

                                          ORDER
       Appellant’s June 26, 2014 motion for an extension of the time to file an amended reply

brief is GRANTED.        Appellant is granted permission to file an amended reply brief.

Appellant’s amended reply brief shall be due by July 14, 2014.


                                                     /s/   LANA MYERS
                                                           JUSTICE